Citation Nr: 0526180	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for tuberculosis of the right hip.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tuberculous osteomyelitis of the right hip.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right leg shortening.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from January 1952 
to November 1953.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 

The issue of entitlement to an initial disability evaluation 
in excess of 20 percent for tuberculosis of the right hip, 
will be discussed in the remand portion of this decision; the 
issue is remanded to the RO via the Appeals Management Center 
in Washington D.C. 

By an April 2004 decision letter, the RO denied the 
appellant's claim for whether there was a clear and 
unmistakable error in assigning an effective date of June 9, 
1998, establishing service connection for tuberculosis of the 
right hip, tuberculous osteomyelitis of the right hip, and 
right leg shortening.  The appellant, through his 
representative, filed a notice of disagreement in May 2004, 
and a statement of the case was issued in January 2005.  
There is no indication from the information of record that 
the appellant filed a substantive appeal.  Accordingly, this 
issue is not before the Board for appellate consideration.


FINDINGS OF FACT

1.  The appellant's tuberculous osteomyelitis of the right 
hip is manifested by no evidence of active infection in the 
past five years.

2.  The appellant's right lower limb is one and seven-eighth 
inches shorter as compared to the left.  




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for tuberculous osteomyelitis of the 
right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5005-
5000 (2004).  

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for right leg shortening have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5275 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

In June 1998, the appellant filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for a right hip disability.  By January and September 2000 
decisions, the RO denied the appellant's application to 
reopen the previously denied claim for service connection for 
a right hip disability.  In a January 2002 decision, the 
Board concluded that new and material evidence had been 
received sufficient to reopen the previously denied claim of 
service connection, and remanded the case for additional 
development.  By a July 2003 


rating action, the RO granted the appellant's claim for 
service connection for tuberculosis of the right hip and 
assigned a 20 percent disability rating, effective from June 
9, 1998.  In that same rating action, the RO also granted 
service connection for tuberculous osteomyelitis of the right 
hip and assigned a 10 percent disability rating, effective 
from June 9, 1998.  The RO further granted service for right 
leg shortening and assigned a 10 percent disability rating, 
effective from June 9, 1998.  The appellant disagreed with 
the evaluations and initiated an appeal.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, it is not necessary to 
scrutinize the quality of notice afforded the appellant, as 
notice was not required for the issues of entitlement to an 
initial disability evaluation in excess of 10 percent for 
tuberculous osteomyelitis of the right hip, and entitlement 
to an initial disability evaluation in excess of 10 percent 
for right leg shortening.   

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if 


VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In regard to the issues on appeal, there is no indication 
that there is additional evidence that has not been obtained 
and that would be pertinent to the present claims.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent a 
VA examination for his tuberculous osteomyelitis of the right 
hip and right leg shortening in June 2003.  Therefore, based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the appellant in developing the facts 
pertinent to his claim.  Accordingly, the appellant will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).      

II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2004).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

III.  Tuberculous Osteomyelitis of the Right Hip

VA Medical Center (VAMC) outpatient treatment records, from 
August 1979 to February 2000, include a May 1980 Memorandum.  
In the May 1980 Memorandum, it was reported that while the 
appellant was in the military, he injured his right hip and 
underwent a surgical procedure, resulting in a draining sinus 
from the upper end of the incision over the greater 
trochanter.  It was noted that the appellant did well until 
September 1978 when he injured his hip playing 


basketball and was treated at the VAMC Orthopedic Clinic for 
osteomyelitis of the femoral head and hip, with dissolution 
of the hip joint.  The records also reflect that in November 
1998, it was indicated that the appellant had a history of 
right hip tuberculous osteomyelitis.  

Private medical records, from March 1980 to October 1986, 
include an Operative Note, dated in July 1980, which shows 
that at that time, the appellant underwent an incision and 
drainage of the right hip, with insertion of a tibial 
Steinmann pin.  It was reported that 20 years ago, while the 
appellant was in the military, he underwent a right hip 
operation and subsequently experienced intermittent draining.  
It was also noted that the present episode began 
approximately two months previously, following a fall at 
work.  According to the Operative Note, the diagnosis was 
infected right hip.  Subsequent biopsy studies of fragments 
of bone and soft tissue taken from the appellant's right hip 
were reported to show granulomatous osteomyelitis.  

In June 2003, the appellant underwent a VA examination.  At 
that time, the examining physician stated that while the 
appellant was in the military, he injured his right hip and 
subsequently underwent surgery.  The examiner reported that 
according to the appellant, after his discharge, although he 
did not initially have any right hip problems, he later 
developed intermittent pain in his right hip.  The examiner 
indicated that apparently, there was a draining sinus in the 
hip area "periodically over a period of time."  According 
to the examiner, in 1980, the appellant once again had 
surgery on his right hip.  The examiner noted that following 
the second surgery, the appellant's hip became stiff and 
painful, and he stopped working.  

Upon physical examination, there was a surgical scar running 
over the trochanteric area which was adherent to the bone, 
but nontender.  There was no activity of the wound, and there 
was no sign of inflammation like redness or increased 
temperature.  X-rays of the right hip were reported to show 
status post infective condition of the right hip joint with 
protrusio acetabuli.  There was a superior migration of the 
femoral head, and a gross deformity and destruction of the 
femoral 


head.  There was also deformity of the greater trochanter.  
There was no evidence of active disease.  Following the 
physical examination and a review of the appellant's x-rays, 
the examiner diagnosed the appellant with history of chronic 
pain and discharging sinus of the right hip over a period of 
many years.  According to the examiner, at present, there was 
gross shortening of the right lower limb, with gross 
stiffness of the hip joint, without much pain.  The examiner 
also reported that x-rays of the hip joint revealed status 
post infective hip joint, with gross deformity, destruction 
of the joint, without any active process.  The examiner 
opined that the current status of the appellant's right hip 
condition was sequela of tuberculous osteomyelitis of the 
right hip joint several years ago.   

By a July 2003 rating action, the RO granted service 
connection for tuberculous osteomyelitis of the right hip.  
At that time, the RO assigned a 10 percent disability rating 
under Diagnostic Codes 5001-5000, effective from June 9, 
1998, for the appellant's service-connected tuberculous 
osteomyelitis of the right hip.  

As the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since June 
1998.    

The appellant's service-connected tuberculous osteomyelitis 
of the right hip, apparently last active in July 1980, is 
properly evaluated under Diagnostic Code 5001, for 
tuberculosis of the bones and joints.  If the disease is 
active, compensation is at a 100 percent rating.  An inactive 
disease process is rated under 38 C.F.R. § 4.88b and 4.89 
(2004).  The latter regulation notes that Public Law 90-493 
had repealed the section of the United States Code which had 
provided graduated ratings for inactive tuberculosis.  The 
repealed section, however, still applies in the case of any 
veteran who, on August 19, 1968, was receiving or entitled to 
receive compensation for tuberculosis.  Since the appellant's 
original rating was not effective until June 9, 1998, 38 
C.F.R. § 4.89 does not apply to him.

Accordingly, pursuant to 38 C.F.R. § 4.88b, he must be 
evaluated by analogy under Diagnostic Code 6311 for miliary 
tuberculosis, which in the inactive state, is referable to 38 
C.F.R. § 4.88c, for initial entitlement after August 19, 
1968.  This code provides that, for one year after date of 
inactivity, following active tuberculosis a 100 percent 
evaluation is warranted.  Thereafter, residuals are to be 
rated under the specific body system or systems affected.  
Residuals will be assigned under the appropriate diagnostic 
code for the residual preceded by the diagnostic code for 
tuberculosis of the body part affected.

In applying the above regulation, the appellant may be rated 
under Diagnostic Codes 5001-5000.  Under the provisions of 
Diagnostic Code 5000, entitled "Osteomyelitis, acute, 
subacute, or chronic," a 10 percent rating is warranted if 
the osteomyelitis is inactive, following repeated episodes, 
without evidence of active infection within the past five 
years.  To warrant a 20 percent rating, the disorder must be 
with discharging sinus or other evidence of active infection 
within the past five years.  A 30 percent rating is warranted 
where there is definite involucrum or sequestrum, with or 
without discharging sinus; and a 60 percent rating is 
warranted where there are frequent episodes, with 
constitutional symptoms.  Finally, a 100 percent rating is 
warranted where the appellant's osteomyelitis is of the 
pelvis or vertebrae, or extends into major joints, or is with 
multiple localization, or is with a long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  38 C.F.R. § 
4.71a.

In the instant case, the appellant maintains that the current 
rating does not adequately reflect the amount of disability 
that his tuberculous osteomyelitis of the right hip causes 
him.  He notes that his osteomyelitis was aggravated in 1980 
and required surgical intervention.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected tuberculous osteomyelitis of the right 


hip is not justified.  As noted above, where osteomyelitis is 
medically found to be inactive, following repeated episodes, 
without evidence of active infection in the past 5 years, a 
10 percent rating is warranted.  A 20 percent rating requires 
evidence of discharging sinus or other evidence of active 
infection within the past 5 years.  The record is devoid of 
findings representative of findings of either discharging 
sinus or other active infection within the past 5 years.  
According to the evidence of record, the last time the 
appellant was treated for an active infection was in July 
1980, approximately 25 years ago.  In addition, in the 
appellant's June 2003 VA examination, the examiner 
specifically stated that there was no activity of the right 
leg wound and that x-rays of the right hip showed no evidence 
of active disease.  The findings correlate closely with the 
criteria for a 10 percent rating for osteomyelitis.  Evidence 
of discharging sinus or other evidence of active infection 
within the past 5 years, required for the next higher rating, 
is clearly not shown.  Consequently, an initial rating in 
excess of 10 percent for tuberculous osteomyelitis of the 
right hip, is not warranted.  There have been no distinct 
periods of time, since the effective date of service 
connection, during which the appellant's tuberculous 
osteomyelitis of the right hip has been other than 10 percent 
disabling under the rating criteria, and thus "staged 
ratings" are not in order.  See Fenderson, 12 Vet. App. at 
126-127.  As the preponderance of the evidence is against the 
claim for an increased initial rating for tuberculous 
osteomyelitis of the right hip, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

IV.  Right Leg Shortening

VAMC outpatient treatment records, from March to May 1999, 
show that in May 1999, it was noted that the appellant had a 
history of a right hip disability, secondary to tuberculosis.  
Upon physical examination, it was reported that the 
appellant's right leg was shorter than his left leg.  

In June 2003, the appellant underwent a VA examination.  At 
that time, the examining physician noted that the appellant 
walked with a limp and had stiffness in his right hip.  The 
examiner reported that the appellant needed a cane to 


ambulate.  Upon physical examination of the appellant's right 
hip, the examiner stated that the appellant's right lower 
limb was one and seven-eighth inches shorter as compared to 
the left, measuring from the anterosuperior iliac spine to 
the tip of the medial malleolus.  In regard to a diagnosis, 
the examiner noted that the appellant had gross shortening of 
the right lower limb.  

By a July 2003 rating action, the RO granted service 
connection for right leg shortening.  At that time, the RO 
assigned a 10 percent disability rating under Diagnostic 
Codes 5001-5275, effective from June 9, 1998, for the 
appellant's service-connected right leg shortening.   

As previously explained, because the appellant's tuberculosis 
is inactive, the appellant's residuals are rated under the 
specific body system(s) affected.  See 38 C.F.R. §§ 4.88b, 
4.88c, 4.89.  Thus, the appellant's right leg shortening has 
been rated under Diagnostic Code 5275.  Diagnostic Code 5275 
provides for the evaluation of shortening of the bones of the 
lower extremity.  Under that provision, when the shortening 
is from 11/4 to 2 inches (3.2 centimeters to 5.1 centimeters), 
a 10 percent rating is assigned.  When the shortening is from 
2 to 21/2 inches (5.1 centimeters to 6.4 centimeters), a 20 
percent rating is assigned.  When the shortening is from 21/2 
to 3 inches (6.4 centimeters to 7.6 centimeters), a 30 
percent rating is assigned.  When the shortening is from 3 to 
31/2 inches (7.6 centimeters to 8.9 centimeters), a 40 percent 
rating was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2004).  

The Note following Diagnostic Code 5275 states that both 
lower extremities are to be measured from the anterior 
superior spine of the ilium to the internal malleolus of the 
tibia.  It is additionally noted that a rating under 
Diagnostic Code 5275 is not to be combined with other ratings 
for fracture or faulty union in the same extremity.

In the instant case, the appellant maintains that the current 
rating does not adequately reflect the amount of disability 
that his right leg shortening causes him.  He notes that he 
walks with a limp and needs a cane to move around.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms 


of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  See Espiritu, 2 Vet. App. at 492.     

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected right leg shortening is not justified.  As noted 
above, under Diagnostic Code 5275, a 20 percent rating is 
warranted where the leg length discrepancy is at least 2 
inches.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275.  In 
this instance, the leg length discrepancy has been measured 
as one and seven-eighth inches.  As such, the appellant's  
symptomatology meets the criteria for the currently assigned 
10 percent disability evaluation, but no more.  Thus, an 
initial rating in excess of 10 percent for right leg 
shortening is not warranted.  In addition, there have been no 
distinct periods of time, since the effective date of service 
connection, during which the appellant's right leg shortening 
has been other than 10 percent disabling under the rating 
criteria, and thus "staged ratings" are not in order.  See 
Fenderson, 12 Vet. App. at 119, 126-127.  As the 
preponderance of the evidence is against the claim for an 
increased initial rating for right leg shortening, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.     

V.  Extraschedular Rating.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected tuberculous osteomyelitis of the right hip 
and right leg shortening, some interference with employment 
is foreseeable. However, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disabilities, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that the RO's decision not to 
refer the case 


to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating was appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

An initial disability evaluation in excess of 10 percent for 
tuberculous osteomyelitis of the right hip is denied.  

An initial disability evaluation in excess of 10 percent for 
right leg shortening is denied.   


REMAND

In June 2003, the appellant underwent a VA examination.  At 
that time, he stated that he had chronic pain and weakness in 
his right hip.  Upon physical examination, the examiner 
indicated that there was not much of complaint of pain, but 
that the appellant was "lurching considerably titling on the 
right hip."  According to the examiner, the appellant had a 
shoe lift on the right side.  Examination of the right hip 
revealed that the right hip was held in external rotation.  
Range of motion revealed, actively, that the hip joint had 30 
degrees of flexion and adduction of 10 degrees, without any 
pain.  The rest of the other active motions were absent.  
Passively, flexion was to 65 degrees, without any pain, 
abduction was zero degrees, adduction was to 10 degrees, 
internal rotation was zero degrees, and external rotation was 
to 50 degrees.  The range of external rotation was 15 to 50 
degrees.  There was lack of internal rotation by 15 degrees.  
Right knee examination revealed that it was stable and the 
range of motion was from zero to 130 degrees.  X-rays of the 
right hip revealed a superior migration of the femoral head, 
and there was a gross deformity and destruction of the 
femoral head.  There was also deformity of the greater 
trochanter.  There was no evidence of active disease.  In 
regard to a diagnosis, the examiner stated that the appellant 
had a history of chronic pain and 


discharging sinus of the right hip over a period of many 
years.  According to the examiner, at present, there was 
gross shortening of the right lower limb, with gross 
stiffness of the hip joint, without much pain.  The examiner 
also reported that x-rays of the hip joint revealed status 
post infective hip joint, with gross deformity, destruction 
of the joint, without any active process.      

The appellant's service-connected tuberculosis of the right 
hip is rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5001-5252 (2004).  Under Diagnostic Code 
5252, a 10 percent rating is assigned where limitation of 
flexion of the thigh is limited to 45 degrees, and a 20 
percent rating is assigned where limitation of flexion of the 
thigh is limited to 30 degrees.  Id.  If such limitation is 
to 20 degrees, a 30 percent rating is available, and a 40 
percent rating is assigned for limitation of flexion of the 
thigh to 10 degrees.  Id.  

Additionally, in light of the x-rays taken at the time of the 
appellant's June 2003 VA examination showing a superior 
migration of the femoral head, a gross deformity and 
destruction of the femoral head, and deformity of the greater 
trochanter, the Board finds that the appellant's service-
connected tuberculosis of the right hip may also be rated 
under Diagnostic Code 5255 for impairment of the femur.  See 
38 U.S.C.A. § 4.71a, Diagnostic Code 5255 (2004).  Under 
Diagnostic Code 5255, a 10 percent rating is assigned for 
malunion of the femur with slight knee or hip disability.  A 
20 percent rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
assigned for malunion of the femur with marked knee or hip 
disability.  Id.    

A 60 percent rating is assigned where there is a fracture of 
the surgical neck of the femur with false joint; or, where 
there is fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, weight bearing 
preserved with aid of a brace.  Id.    

A maximum 80 percent rating under Diagnostic Code 5255 is 
assigned for fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture).  Id. 

The Board also notes that if the service-connected hip 
disability involves flail joint of the hip, then an 80 
percent rating is assignable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5254 (2004).  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5250 (2004) 
favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction 
warrants a 60 percent evaluation.  A 70 percent evaluation is 
assigned for intermediate ankylosis of the hip, and a 90 
percent rating is assignable for unfavorable ankylosis of the 
hip, including extremely unfavorable ankylosis, the foot not 
reaching ground, necessitating crutches.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2004).      

In this case, the Board finds that the June 2003 VA 
examination does not address the appellant's service-
connected tuberculosis of the right hip in terms of the 
rating Schedule.  For example, the examiner listed the 
appellant's ranges of motion of the hip and knee, but did not 
report as to whether the appellant had ankylosis of the hip, 
flail joint, false joint or nonunion with, or without loose 
movement.  The VA examination conducted in June 2003 found 
that the right hip was "held" in external rotation, 
indicating ankylosis.  When a medical examination report 
"does not contain sufficient detail," adjudicators are 
required to "return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2004); see also Massey v. 
Brown, 7 Vet. App. 204 (1994) (an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.).  Thus, in light of the 
above, the RO must afford the appellant a new medical 
examination.  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).      

In June 2003, the appellant underwent a VA examination.  At 
that time, the examining physician stated that the appellant 
had a surgical scar of the right hip, described as a surgical 
scar running over the trochanteric area, that was adherent to 


the bone.  Thus, given that the the appellant's service 
medical record show that in April 1953, an osseous lesion of 
the greater trochanter was excised, as well as medical 
evidence of additional surgeries due to the appellant's 
service-connected right hip disorder, the issue of 
entitlement to a separate evaluation for scars of the right 
hip must be adjudicated.  See Brady v. Brown, 4 Vet.App. 203 
(1993); Esteban v. Brown, 6 Vet.App. 259 (1994).

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive orthopedic examination 
conducted by a physician to determine the 
current severity of the appellant's 
service-connected tuberculosis of the 
right hip.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the June 
2003 VA examination report.  All 
indicated testing should be conducted, 
and current x-rays of the right hip 
should be obtained.     

In regard to the appellant's right hip 
disability, the examiner should describe 
all current left hip symptomatology.  The 
examining physician should also record 
the right hip range of motion in terms of 
degrees of extension, flexion, abduction, 
adduction, and rotation.  In addition, 
the examiner should address whether the 
appellant's service-connected right hip 
disability is manifested by ankylosis, 
flail joint, false joint and/or nonunion.  
Specifically, the examiner should state 
whether the appellant's tuberculosis of 
the right hip results in:

(i) malunion of the femur with moderate 
knee or hip disability;

(ii) malunion of the femur with marked 
knee or hip disability;

(iii) fracture of surgical neck of the 
femur, with false joint;

(iv) fracture of shaft or anatomical neck 
of the femur with nonunion, without loose 
motion, weightbearing preserved with aid 
of brace; or

(v) fracture of shaft or anatomical neck 
of the femur with nonunion, with loose 
motion (spiral or oblique fracture). 

In regard to the appellant's surgical 
scar of the right hip, the examiner 
should specifically note whether the scar 
is superficial, unstable, poorly 
nourished, with repeated ulceration or 
painful on objective demonstration.  (A 
superficial scar is one not associated 
with underlying soft tissue damage, and 
an unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.)  The 
examiner should also specifically note 
whether the right hip surgical scar is 
deep.  (A deep scar is one associated 
with underlying soft tissue damage.)  The 
examiner should further note the extent 
of the limitation of function, such as 
limitation of motion, of any affected 
body part, if any.  The size (width and 
length) of the right hip scar should be 
measured.

Finally, clinical findings should include 
whether during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
hip.  In addition, the physician should 
indicate whether, and to what extent, the 
appellant experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state, and explain why.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.     

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must then review 
and re-adjudicate the issue on appeal, to 
include the issue of entitlement to a 
separate evaluation for scars of the 
right hip.  If such action does not grant 
the benefits claimed, the RO must provide 
the appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 74 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


